Notice of Pre-AIA  or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                    Reason for Allowance
Claims 1-13 and 21-27 are allowed.
The following is an examiner's statement of reasons for allowance: US2016/0190206 and US2015/0171823 appear to be the closest prior art reference. However, these references fail to teach that “the resonator device comprising a superlattice structure comprising first and second layers, the first layer comprising a second III-N semiconductor material, and the second layer comprising a third III-N semiconductor material” (claim 1), “an acoustic resonator device over a second portion of the substrate and comprising a superlattice structure comprising a first layer of aluminum nitride (AlN) and a second layer comprising aluminum, nitrogen, and one or both of gallium and indium” (claim 21), “a resonator device over a second portion of the substrate, the resonator device comprising (i) a second III-N semiconductor material, and (ii) a second layer comprising at least one of gallium, aluminum, or indium, the second layer under the second III-N semiconductor material and above the cavity, wherein a first two-dimensional electron gas (2DEG) configuration is inducible within the first layer, wherein a second two-dimensional electron gas (2DEG) configuration is inducible within the second layer, and wherein a bottom surface of the first III-N semiconductor material and a bottom surface of the second III-N semiconductor material are coplanar” (cliam 26).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Papers related to this application may be submitted to Technology center (TC) 2800 by facsimile transmission.  Papers should be faxed to TC 2800 via the Fax Center number is (571) 273-8300.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  
Any inquiry concerning this communication or any earlier communication from the Examiner should be directed to CUONG Q NGUYEN whose telephone number is (571) 272-1661.  The Examiner is in the Office generally between the hours of 6:30 AM to 5:00 PM (Eastern Standard Time) Monday through Thursday. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor Lynne Gurley who can be reached on (571) 272-1670.

/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811